              Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 1 of 7




 1                                                                The Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9
      WILLIAM T. WHITMAN, individually and               NO. 3:19-cv-06025-BJR
10    on behalf of all others similarly situated,
                                                         DEFENDANT’S MOTION FOR LEAVE TO
11
                     Plaintiffs,                         FILE SUPPLEMENTAL BRIEFING
12
      vs.
13
      STATE FARM LIFE INSURANCE
14    COMPANY, an Illinois corporation,
15
                     Defendant.
16

17
               I.     MOTION FOR LEAVE TO FILE SUPPLEMENTAL BRIEFING
18

19          Eight days after State Farm filed its opposition to Plaintiff’s motion for class certification,

20   the Ninth Circuit issued an important new decision, Olean Wholesale Grocery Coop., Inc., v.

21   Bumble Bee Foods, LLC, ___ F.3d ____, 2021 WL 1257845 (9th Cir. Apr. 6, 2021), that bears
22
     directly on the class certification issues here. The new decision articulates for the first time the
23
     Ninth Circuit’s statement of the proper burden of proof at the class certification stage. It also sets
24
     out a roadmap for district courts within the Circuit to guide their analytical responsibilities and
25
                                                                          Betts
                                                                          Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                                      Mines
     FILE SUPPLEMENTAL BRIEFING –                      -1-                One Convention Place
                                                                          Suite 1400
     NO. 3:19-cv-06025-BJR                                                701 Pike Street
                                                                          Seattle, Washington 98101-3927
                                                                          (206) 292-9988
              Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 2 of 7




 1   decisional duties under Rule 23 and refines the role of predominance in class certification in this

 2   Circuit. Because Olean Wholesale sets out important guidelines for many of the issues raised by
 3
     Plaintiff’s motion, State Farm respectfully requests leave to file a supplemental brief addressing
 4
     the Olean Wholesale decision.
 5
            Although Plaintiff’s reply cited Olean (Dkt. 110 at 11), State Farm has not had the
 6
     opportunity to address it at all. To ensure that the Court has the benefit of full briefing on the
 7

 8   multiple new guidelines set out by the Ninth Circuit in its decision, State Farm seeks leave to file

 9   a 10-page supplemental brief limited to discussing Olean Wholesale and its implications on the
10   pending class certification issues. No delay in the proceedings will occur because State Farm is
11
     prepared to file its supplemental brief on Monday, April 19, 2021. State Farm attaches a
12
     proposed order.
13
                           II.     MEET AND CONFER CERTIFICATION
14

15          On April 12, 2021, State Farm and Plaintiff met and conferred by telephone about State

16   Farm’s request to file supplemental briefing on Olean Wholesale. Plaintiff’s counsel opposed

17   any supplemental briefing on the new decision. Plaintiff’s counsel also refused State Farm’s
18   invitation to address this opposed supplemental-briefing motion on an expedited basis.
19

20

21

22

23

24

25
                                                                         Betts
                                                                         Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                                     Mines
     FILE SUPPLEMENTAL BRIEFING –                     -2-                One Convention Place
                                                                         Suite 1400
     NO. 3:19-cv-06025-BJR                                               701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
           Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 3 of 7




 1        DATED this 13th day of April, 2021.

 2                                                    BETTS, PATTERSON & MINES, P.S.
 3

 4                                                    By /s Joseph D. Hampton
                                                      By /s Kara A. Tredway
 5                                                        Joseph D. Hampton, WSBA #15297
                                                          Kara A. Tredway, WSBA #44984
 6                                                    Betts, Patterson & Mines, P.S.
                                                      One Convention Place, Suite 1400
 7
                                                      701 Pike Street
 8                                                    Seattle WA 98101-3927
                                                      Telephone: (206) 292-9988
 9                                                    Facsimile: (206) 343-7053
                                                      E-mail:       jhampton@bpmlaw.com
10                                                    E-mail:       ktredway@bpmlaw.com
11
                                                      STINSON LLP
12

13                                                    By /s Todd Noteboom, pro hac vice
                                                          Todd Noteboom, pro hac vice
14                                                    Stinson LLP
15                                                    50 South Sixth Street, Suite 2600
                                                      Minneapolis, MN 55402
16                                                    Telephone: 612-335-1894
                                                      E mail:      todd.noteboom@stinson.com
17
                                                      STINSON LLP
18

19
                                                      By /s Jeremy A. Root, pro hac vice
20                                                        Jeremy A. Root, pro hac vice
                                                      Stinson LLP
21                                                    50 South Sixth Street, Suite 2600
                                                      Minneapolis, MN 55402
22                                                    Telephone: 612-335-1894
23                                                    E mail:      jeremy.root@stinson.com

24

25
                                                                  Betts
                                                                  Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                              Mines
     FILE SUPPLEMENTAL BRIEFING –               -3-               One Convention Place
                                                                  Suite 1400
     NO. 3:19-cv-06025-BJR                                        701 Pike Street
                                                                  Seattle, Washington 98101-3927
                                                                  (206) 292-9988
           Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 4 of 7




 1
                                               ALSTON & BIRD
 2

 3
                                               By /s Cari Dawson, pro hac vice
 4                                             By /s Tiffany Powers, pro hac vice
                                                   Cari Dawson, pro hac vice
 5                                                 Tiffany Powers, pro hac vice
                                               Alston & Bird
 6                                             One Atlantic Center
                                               1201 West Peachtree Street, Suite 4900
 7
                                               Atlanta, GA 30309-3424
 8                                             Telephone: 404-881-7000
                                               Fax:         404-881-7777
 9                                             E mail:      tiffany.powers@alston.com
                                               E mail:      cari.dawson@alston.com
10
                                               GIBSON DUNN
11

12
                                               By /s Deborah L. Stein, pro hac vice
13                                                 Deborah L. Stein, pro hac vice
                                               Gibson Dunn
14                                             333 South Grand Avenue
15                                             Los Angeles, CA 90071-3197
                                               Telephone: 213-229-7164
16                                             Facsimile: 213-229-6164
                                               E mail:      dstein@gibsondunn.com
17
                                               Attorneys for Defendant State Farm Life
18                                             Insurance Company
19

20

21

22

23

24

25
                                                            Betts
                                                            Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                        Mines
     FILE SUPPLEMENTAL BRIEFING –        -4-                One Convention Place
                                                            Suite 1400
     NO. 3:19-cv-06025-BJR                                  701 Pike Street
                                                            Seattle, Washington 98101-3927
                                                            (206) 292-9988
              Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 5 of 7




 1                                    CERTIFICATE OF SERVICE

 2          I, Joseph D. Hampton, hereby certify that on April 13, 2021, I electronically filed the

 3   following:
 4                   Defendant’s Motion for Leave to File Supplemental Briefing; and
 5
                     Certificate of Service;
 6
     with the Court using the CM/ECF system which will send notification of such filing to the
 7
     following:
 8
           Counsel for Plaintiff Whitman:                  Counsel for Plaintiff Whitman:
 9         Kim D. Stephens                                 John J Schirger, pro hac vice
           Rebecca Luise Solomon                           Joseph M Feierabend, pro hac vice
10         Tousley Brain Stephens                          Miller Schirger LLC
           1700 Seventh Avenue, Suite 2200                 4520 Main Street, Suite 1570
11
           Seattle, WA 98101                               Kansas City, MO 64111
12         206-682-5600                                    E-mail: jschirger@millerschirger.com
           E-mail: kstephens@tousley.com                   E-mail: jfeierabend@millerschirger.com
13         E-mail: rsolomon@tousley.com

14         Counsel for Plaintiff Whitman:                  Counsel for Plaintiff Whitman:
           Ethan M Lange, pro hac vice                     Stephen R Basser, pro hac vice
15         Matthew W. Lytle, pro hac vice                  Barrack Rodos & Bacine
           Norman E. Siegel, pro hac vice                  600 W. Broadway, Suite 900
16         Lindsay T. Perkins, pro hac vice                San Diego, CA 92101
           Stueve Siegel Hanson                            E-mail: sbasser@barrack.com
17         460 Nichols Road, Suite 200
           Kansas City, MO 64112
18         E-mail: lange@stuevesiegel.com
           E-mail: mlytle@millerschirger.com
19         E-mail: siegel@stuevesiegel.com
           E-mail: perkins@stuevesiegel.com
20

21         Counsel for Plaintiff Whitman:
           Joseph Gentile (pro hac vice forthcoming)
22         Ronen Sarraf (pro hac vice forthcoming)
           14 Bond Street #212
23         Great Neck, NY 11021
           E-mail: joseph@sarrafgentile.com
24
           E-mail: ronen@sarrafgentile.com
25
                                                                         Betts
                                                                         Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                                     Mines
     FILE SUPPLEMENTAL BRIEFING –                    -5-                 One Convention Place
                                                                         Suite 1400
     NO. 3:19-cv-06025-BJR                                               701 Pike Street
                                                                         Seattle, Washington 98101-3927
                                                                         (206) 292-9988
           Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 6 of 7




 1        Dated this 13th day of April, 2021.

 2                                                    BETTS, PATTERSON & MINES, P.S.
 3

 4                                                    By /s Joseph D. Hampton
                                                      By /s Kara A. Tredway
 5                                                        Joseph D. Hampton, WSBA #15297
                                                          Kara A. Tredway, WSBA #44984
 6                                                    Betts, Patterson & Mines, P.S.
                                                      One Convention Place, Suite 1400
 7
                                                      701 Pike Street
 8                                                    Seattle WA 98101-3927
                                                      Telephone: (206) 292-9988
 9                                                    Facsimile: (206) 343-7053
                                                      E-mail:       jhampton@bpmlaw.com
10                                                    E-mail:       ktredway@bpmlaw.com
11

12                                                    STINSON LLP

13
                                                      By /s Todd A. Noteboom (pro hac vice)
14                                                        Todd A. Noteboom, pro hac vice
15                                                    Stinson LLP
                                                      50 South Sixth Street, Suite 2600
16                                                    Minneapolis, MN 55402
                                                      Telephone: 612-335-1894
17                                                    E mail:      todd.noteboom@stinson.com
18                                                    STINSON LLP
19

20                                                    By /s Jeremy A. Root (pro hac vice)
                                                          Jeremy A. Root, pro hac vice
21                                                    Stinson LLP
                                                      230 W. McCarty Street
22                                                    Jefferson City, MO 65101
23                                                    Telephone: 573-636-6263
                                                      E mail:       jeremy.root@stinson.com
24

25
                                                                   Betts
                                                                   Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                               Mines
     FILE SUPPLEMENTAL BRIEFING –               -6-                One Convention Place
                                                                   Suite 1400
     NO. 3:19-cv-06025-BJR                                         701 Pike Street
                                                                   Seattle, Washington 98101-3927
                                                                   (206) 292-9988
           Case 3:19-cv-06025-BJR Document 113 Filed 04/13/21 Page 7 of 7




 1                                             ALSTON & BIRD

 2
                                               By /s Tiffany Powers (pro hac vice)
 3
                                               By /s Cari K. Dawson (pro hac vice)
 4                                                 Tiffany Powers, pro hac vice
                                                   Cari K. Dawson, pro hac vice
 5                                             Alston & Bird
                                               One Atlantic Center
 6                                             1201 West Peachtree Street, Suite 4900
                                               Atlanta, GA 30309-3424
 7
                                               Telephone: 404-881-7000
 8                                             E-mail:       tiffany.powers@alston.com
                                               E-mail:       cari.dawson@alston.com
 9

10                                             GIBSON DUNN
11

12                                             By /s Deborah L. Stein, pro hac vice
                                                   Deborah L. Stein, pro hac vice
13                                             Gibson Dunn
                                               333 South Grand Avenue
14                                             Los Angeles, CA 90071-3197
15                                             Telephone: 213-229-7164
                                               Facsimile: 213-229-6164
16                                             E mail:      dstein@gibsondunn.com

17                                             Attorneys for Defendant State Farm Life
                                               Insurance Company
18

19

20

21

22

23

24

25
                                                            Betts
                                                            Patterson
     DEFENDANT’S MOTION FOR LEAVE TO                        Mines
     FILE SUPPLEMENTAL BRIEFING –        -7-                One Convention Place
                                                            Suite 1400
     NO. 3:19-cv-06025-BJR                                  701 Pike Street
                                                            Seattle, Washington 98101-3927
                                                            (206) 292-9988
